Citation Nr: 0515110	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  94-36 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness involving the lungs. 

2.  Entitlement to service connection for an undiagnosed 
illness involving chronic headaches.

3.  Entitlement to service connection for an undiagnosed 
illness involving chronic fatigue.

4.  Entitlement to service connection for an undiagnosed 
illness involving hair loss.

5.  Entitlement to service connection for an undiagnosed 
illness involving a sore throat and cough.

6.  Whether the amount of a settlement under the Federal 
Torts Claims Act should be offset against disability 
compensation awarded pursuant to 38 U.S.C.A. § 1151.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1981, from August 1991 to February 1992, and from 
April 1992 to September 1992.  She also had several years of 
service with the U.S. Army Reserves, which included a period 
of active duty for training (ACDUTRA) from August 1986 to 
February 1987.  The veteran served in the Southwest Asian 
theatre of operations from September to December 1991.

This case comes before the Board of Veterans' Affairs (the 
Board) on appeal from rating and administrative decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran was afforded a 
personal hearing before a RO Hearing Officer in January 1994.  
A transcript of the hearing is contained in the claims 
folder.

The Board remanded this matter in August 2000 for the purpose 
of obtaining additional evidence and cure certain due process 
deficiencies.  The matter has been returned to the Board for 
further appellate consideration.

In its August 2000 remand, the Board observed that the 
veteran had submitted a timely notice of disagreement (NOD) 
with respect to a January 1993 rating decision that denied 
service connection for allergies.  Similarly, the veteran was 
noted to have  filed a NOD with a September 1999 decision of 
the Committee on Waivers, which determined that a waiver of 
recovery of an overpayment was not warranted.  The RO was 
directed to furnish the veteran with a Statement of the Case 
(SOC) on these issues with an explanation that she needed to 
submit a timely substantive appeal, if she wished for the 
Board to consider the issues.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).  An SOC on the issue of entitlement to 
waiver of recovery of overpayment of VA disability benefits 
was mailed to the veteran in June 2001.  An SOC addressing 
the issue of entitlement to service connection for allergies 
was mailed to the veteran in August 2004.  There is no 
indication that the veteran submitted a substantive appeal 
with respect to either issue.  As such, those matters are not 
subject to appellate consideration.

The August 2000 remand also included instructions to RO to 
clarify what issue(s) the veteran wished to address in her 
request for a personal hearing.  In a statement dated in July 
2000, but apparently received after the Board remand, the 
veteran indicated that her request for a hearing concerned 
the issue of overpayment, and that she no longer wished to 
have a hearing on that issue.  A report of contact dated in 
December 2000 also indicates that the veteran withdrew her 
request for a personal hearing.

The Board further notes that there is a question as to 
whether the veteran withdrew her appeal on the issue of 
whether the amount of a settlement under the Federal Torts 
Claims Act should be offset against disability compensation 
awarded pursuant to 38 U.S.C.A. § 1151.  In October 2004, the 
Chairperson for the Committee of Waivers and Compliance made 
a notation in the veteran's claims file that the veteran had 
expressed her desire withdraw her appeal on this issue.  A 
written statement to that affect from the veteran or her 
representative is not on file.  See 38 C.F.R. § 20.204 
(2004).  On the contrary, in a February 2005 Written Brief 
Presentation, the veteran's representative questioned whether 
the issue had been properly withdrawn.  To avoid any problems 
with due process, the Board will consider the issue of 
whether the amount of a settlement under the Federal Torts 
Claims Act should be offset against disability compensation 
awarded pursuant to 38 U.S.C.A. § 1151 on its merits.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran served in the Southwest Asia theater of 
operations from between September and December 1991.

3.  The veteran's respiratory complaints are the result of 
pneumonia, the residuals of pneumonia, and/or bronchitis that 
did not have their onset during her active military service 
and are not otherwise related to her periods of service.

4.  The veteran's chronic headaches are the result of 
migraine headaches which did not have their onset during her 
active military service and are not otherwise related to her 
periods of service.

5.  The veteran has not manifested fatigue to a compensable 
degree since her departure from the Southwest Asia theater of 
operations, has not been diagnosed or assessed as having 
chronic fatigue syndrome, and no health care professional has 
opined that the veteran has a disability manifested by 
fatigue which was first manifested or is otherwise related to 
active duty.  

6.  A disability involving hair loss has not manifested to a 
compensable degree since the veteran's departure from the 
Southwest Asia theater of operations, and no health care 
professional has opined that the veteran has a disability 
involving hair loss which was first manifested or is 
otherwise related to active duty.  

7.  A disability involving a sore throat and cough has not 
manifested to a compensable degree since the veteran's 
departure from the Southwest Asia theater of operations, and 
no health care professional has opined that she has a 
disability involving a sore throat and cough initially 
manifested or is otherwise related to active duty.   

8.  In September 1995, the RO awarded veteran compensation 
under the provisions of 38 U.S.C. § 1151 for residuals of a 
left nephrectomy.

9.  In January 1997, the veteran and the United States agreed 
to a Stipulation of Compromise Settlement under the Federal 
Torts Claims Act (FTCA) for personal injuries in the amount 
of $168,000.00.


CONCLUSION OF LAW

1.  The veteran's lung problems are not due to an undiagnosed 
illness, and a lung disability (bronchitis and/or residuals 
of pneumonia) was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

2.  The veteran's headaches are not due to an undiagnosed 
illness, and a disability manifested by chronic headaches was 
not incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

3.  The veteran does not exhibit fatigue due to an 
undiagnosed illness to a compensable degree, and a disability 
manifested by fatigue was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

4.  The veteran does not exhibit hair loss due to an 
undiagnosed illness to a compensable degree, and a disability 
manifested by hair loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

5.  The veteran does not exhibit sore throat and cough due to 
an undiagnosed illness to a compensable degree, and a 
disability manifested by sore throat and cough was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

6.  The full settlement amount of $168,000, or any remaining 
portion, must be recouped from the appellant's award of 38 
U.S.C.A. § 1151 disability benefits.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. § 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

By a letter dated in May 2003, the RO advised the veteran of 
the essential elements of the Veterans Claims Assistance Act 
of 2000 (VCAA).  The veteran was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate her claims for service connection, but that she 
must provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received.  The veteran was also asked to identify any 
additional information or evidence that she wanted VA to try 
and obtain.  The RO also requested that the veteran was also 
send any evidence to VA that might be pertinent to the claim.  
This letter fully provided notice of all four elements that 
were discussed above.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).

The January 1993 rating decision, August 1993 rating 
decision, January 1994 Statement of the Case (SOC), September 
1995 Supplemental Statement of the Case (SSOC), May 1998 
administrative decision, October 1999 SOC, and August 2004 
SSOC collectively notified the veteran of the relevant laws 
and regulations and essentially advised her of the evidence 
necessary to substantiate her claims for service connection.  
The August 2004 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Portions of the veteran's service medical records are 
included with the claims folder.  Multiple attempts have been 
made to obtain the veteran's complete service medical 
records, to include records from her service in 1991 and 
1992.  The National Personnel Records Center (NPRC) 
specifically reported that it could not locate records on the 
veteran for the period from August 1991 to September 1992.  
The veteran was advised of this negative development in the 
August 2004 SSOC.  Medical records have been obtained from 
the Bay Pines VA Medical Center (VAMC), St. Joseph's 
Hospital, and the Bon Secours Hospital.  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  Records from the United 
States District Court, Middle District of Florida, Tampa 
Division, and VA's Regional Counsel in Bay Pines have also 
been associated with the claims file.  VA examinations were 
conducted in December 1992, October 1996, and May 2004.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 33 
(U.S. Vet. App. Apr. 14, 2005).  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

Finally, The Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was legally impossible in the circumstances of this case, 
where the claim was adjudicated in 1993.  However, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  Although the notice provided to the veteran 
in 2003 was not given prior to the first adjudication of the 
claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and an additional SSOC was provided to the 
veteran in August 2004.  

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) 
(West 2002); see also 38 C.F.R. § 3.6 (2004), which defines 
active duty, ACDUTRA and INACDUTRA.

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the veteran's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective November 9, 2001, the period 
within which such disabilities must become manifest to a 
compensable degree in order for entitlement for compensation 
to be established was extended to December 31, 2006.  66 Fed. 
Reg. 56,614 (November 9, 2001) (codified as amended at 38 
C.F.R. § 3.317).  

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).   Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and 
included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).  

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:
 
(a)(1)  Except as provided in paragraph 
(c) of this section, VA will pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of a qualifying 
chronic disability, provided that such 
disability:

(i)  Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and 
 
(ii)  By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 
 
(2)(i)  For purposes of this section, a 
qualifying chronic disability means a 
chronic disability resulting from any of 
the following (or any combination of the 
following): 
 
(A)  An undiagnosed illness; 
(B)  The following medically unexplained 
chronic multisymptom illnesses that are 
defined by a cluster of signs or 
symptoms:
 
(1)  Chronic fatigue syndrome; 
(2)  Fibromyalgia; 
(3)  Irritable bowel syndrome; or 
(4)  Any other illness that the Secretary 
determines meets the criteria in 
paragraph (a)(2)(ii) of this section for 
a medically unexplained chronic 
multisymptom illness; or 
 
(C)  Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) 
warrants a presumption of service-
connection. 
 
(ii)  For purposes of this section, the 
term medically unexplained chronic 
multisymptom illness means a diagnosed 
illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities.  Chronic multisymptom 
illnesses of partially understood 
etiology and pathophysiology will not be 
considered medically unexplained. 
 

(3)  For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 
 

(4)  For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 
 
(5)  A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 
 
(6)  A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 
 
(b)  For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness or medically unexplained chronic 
multisymptom illness include, but are not 
limited to: 
 
(1)  Fatigue 
(2)  Signs or symptoms involving skin 
(3)  Headache 
(4)  Muscle pain 
(5)  Joint pain 
(6)  Neurologic signs and symptoms 
(7)  Neuropsychological signs or symptoms 
(8)  Signs or symptoms involving the 
respiratory system (upper or lower) 
(9)  Sleep disturbances 
(10)  Gastrointestinal signs or symptoms 
(11)  Cardiovascular signs or symptoms 
(12)  Abnormal weight loss 
(13)  Menstrual disorders. 
 
(c)  Compensation shall not be paid under 
this section: 
 
(1)  If there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
 
(2)  If there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
 
(3)  If there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
 
(d)  For purposes of this section: 
 
(1)  The term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
 
(2)  The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations. 

38 C.F.R. § 3.317.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

The claims file reflects that the veteran served in the 
Southwest Asia theater of operations from September to 
December 1991.  Thus, she is a "Persian Gulf veteran" by 
regulation (i.e., had active military service in the 
Southwest Asia theater of operations during the Gulf War).  

Available service medical records are absent any findings of 
complaints, treatment, or diagnosis of chronic headaches, 
fatigue, or a sore throat and cough during the veteran's 
active military service.  There are also no findings 
referable to hair loss.  Treatment notes dated between 1981 
and 1986 reflect periodic evaluations for complaints of chest 
pain.  The diagnoses were muscle pain and chest pain.  No 
findings were made regarding her lungs, to include pneumonia 
and bronchitis.  On discharge examination in 1986, the 
veteran's head, mouth and throat, and neurologic system were 
reported as normal.  She was noted to have left breast 
tenderness.  Her lungs were otherwise normal.  Regrettably, 
as noted above, service medical records from the veteran's 
second period of service are unavailable despite many 
attempts to obtain them.

Lungs and Headaches

Post-service medical evidence shows that the veteran's 
complaints of lung disability have been ascribed to 
bronchitis, pneumonia, and the residuals thereof.  Similarly, 
the veteran's complaints of headaches have been attributed to 
migraine headaches.  The diagnosis of pneumonia and the 
residuals of pneumonia have been clearly established by VA 
examination, chest X-ray, and VA outpatient records.  The 
diagnosis of migraine headaches is documented in VA 
outpatient treatment records as well.  This affirmative 
evidence supports the conclusion the veteran's complaints of 
lung disability and chronic headaches are the result of 
supervening conditions (i.e., pneumonia and migraine 
headaches).  Thus, under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317, because service connection is specifically not 
warranted when the claimed condition is attributed to a 
supervening condition, as a matter of law, the claims for 
service connection for lung disability and chronic headaches 
due to an undiagnosed illness is without legal merit and must 
be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board has considered the veteran's claims for service 
connection for lung disability and chronic headaches on a 
direct basis (38 C.F.R. §3.303) as well.  In this regard, the 
Board has thoroughly reviewed the evidence of record and 
finds that service connection is not warranted for a lung 
disability (pneumonia and bronchitis) or migraine headaches.  
The veteran's service medical records are absent any findings 
of pneumonia, bronchitis, or migraine headaches during her 
active service.  Post-service medical evidence clearly 
establishes that the veteran had pneumonia in 1993.  There is 
also no credible medical evidence linking the veteran's 
pneumonia, bronchitis or migraine headaches with her active 
service.  

While the veteran contends that her lung problems (pneumonia 
and bronchitis) and migraine headaches had their onset in 
service or are the result of an undiagnosed illness, her lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Fatigue, Hair Loss, and Sore Throat and Cough

The record shows that the veteran's complaints of fatigue, 
hair loss and a sore throat and cough have not been 
attributed to any known disability.  Moreover, the report of 
a May 2004 VA examination indicated that the etiology of the 
veteran's chronic fatigue, hair loss, and chronic dry cough 
with sore throat remained unknown.  The examiner opined that 
each symptom/problem was therefore secondary to an 
"undiagnosed illness."  The Board notes that there is 
evidence that the veteran suffers from allergies, rhinitis, 
bronchitis, and the residuals of pneumonia, and that some 
findings appear to relate the veteran's complaints of sore 
throat and cough to these disabilities.  However, as there is 
some question on this aspect of the veteran's claim, the 
Board will defer to the opinion in the May 2004 examination 
report.  Nevertheless, for the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for fatigue, hair 
loss, and sore throat and cough.

Although the veteran has complained of fatigue subsequent to 
her Gulf War service, the evidence simply does not reflect 
fatigue symptoms which have manifested to a compensable 
degree since she was last in the Southwest Asia theater of 
operations.  Under Diagnostic Code 6354, chronic fatigue 
syndrome is rated 10 percent disabling when there are 
debilitating fatigue and cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion) which 
wax and wane, but result in periods of incapacitation of at 
least one but less than two weeks total duration per year, or 
symptoms controlled by medication.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  Despite her periodic (very occasional) 
complaints of fatigue, there is no evidence indicating that 
fatigue has actually incapacitated her for at least one week, 
or that she is taking medication specifically for fatigue.  

Service connection under the "revised" version of 38 C.F.R. 
§ 3.317 is also not warranted.  While the veteran was found 
to have "chronic fatigue" at the May 2004 VA examination, 
there was no indication of the fatigue being well documented.  
The claims file does not reflect a diagnosis or assessment of 
"chronic fatigue syndrome" or other medically unexplained 
chronic multisymptom illness as referenced in the revised 
regulation.  

With regard to her symptom of hair loss, there is also no 
evidence that this symptom (hair loss) manifested to a 
compensable degree since the veteran's service in the 
Southwest Asia theater of operations.  Diagnostic Code 7831 
provides that a noncompensable evaluation is warranted for 
alopecia areata with loss of hair limited to scalp and face.  
A compensable (10 percent) evaluation is only warranted for 
alopecia areata with loss of all body hair.  38 C.F.R. 4.118, 
Diagnostic Code 7831.  There is no evidence that the veteran 
suffers from loss of all her body hair.  Indeed, on VA 
examination in May 2004, the veteran was only noted to have 
hair thinning (low density) with some recession of the 
hairline.  There were no total bald spots.  The criteria for 
finding service connection for hair loss due to an 
undiagnosed illness have not been met.

A chronic cough with sore throat is not specifically listed 
in the rating code.  When a disability is not found within 
the rating schedule, it is permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).  In this regard, the Board finds that chronic 
laryngitis would be the most appropriate analogue to the 
veteran's complaints of a sore throat and chronic cough.  A 
compensable (10 percent) disability evaluation is warranted 
for chronic laryngitis when there is evidence of inflammation 
of the vocal cords or mucous membranes and hoarseness. 38 
C.F.R. § 4.97, Diagnostic Code 6516.  

Here, the evidence does not support a finding that the 
veteran's complaints of a sore throat and/or cough have risen 
to a compensable level of disability.  The evidence of 
record, while noting that the veteran complained of 
hoarseness and a chronic sore throat, does not show a history 
of inflammation of the vocal cords or mucous membranes.  The 
report of the May 2004 VA examination indicated that the 
veteran's oral cavity was clear with no postnasal discharge.  
The oral cavity appeared to be moist and there was no 
indication of tonsillar enlargement or any pus.  In other 
words, there is no evidence that the veteran's sore throat 
and/or cough  manifested to a compensable since her service 
in the Southwest Asia theater of operations.

The Board has considered the veteran's claim for service 
connection on a direct basis (38 C.F.R. §3.303) as well.  As 
previously stated, a successful service connection claim will 
contain the following three elements: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Boyer v. West.  There is no evidence 
that the veteran's complaints of fatigue, hair loss, and sore 
throat and cough have been attributed a known disability or 
disease.  The May 2004 VA examination clearly indicated that 
the veteran's fatigue, hair loss, and sore throat and cough 
were the result of an undiagnosed illness.  The veteran's 
opinion that she suffers from a disability resulting in 
fatigue, hair loss, and sore throat and cough is 
insufficient.  See Espiritu v. Derwinski.  In other words, 
the first criterion (medical evidence of a current 
disability) has not been met.  Service connection for 
fatigue, hair loss, and sore throat and cough on a direct 
basis is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.  



Offset

Under 38 U.S.C.A. § 1151, "[w]here an individual is, on or 
after December 1, 1962, awarded a judgment against the United 
States in a civil action brought pursuant to section 1346(b) 
of title 28, or . . . enters into a settlement or compromise 
under section 2672 or 2677 of title 28 by reason of a 
disability or death treated pursuant to this section as if it 
were service-connected, then no benefits shall be paid to 
such individual for any month beginning after the date such 
judgment, settlement, or compromise becomes final until the 
aggregate amount of benefits which would be paid but for this 
subsection equals the total amount included in such judgment, 
settlement or compromise."  38 U.S.C.A. § 1151(b)

VA regulations implementing section 1151(b) provide that 
where any person is awarded a judgment on or after December 
1, 1962, against the United States in a civil action brought 
pursuant to 28 U.S.C. § 1346(b), or enters into a settlement 
or compromise on or after December 1, 1962, under 28 U.S.C. § 
2672 or § 2677, by reason of disability, aggravation or death 
within the purview of this section [i.e., 38 U.S.C.A. § 
1151], no compensation . . . shall be paid to such person for 
any month beginning after the date of such judgment, 
settlement, or compromise on account of such disability, 
aggravation, or death becomes final until the total amount of 
benefits which would be paid except for this provision equals 
the total amount included in such judgment, settlement, or 
compromise. T he provisions of this paragraph do not apply, 
however, to any portion of such compensation or dependency 
and indemnity compensation payable for any period preceding 
the end of the month in which such judgment, settlement, or 
compromise becomes final.  38 C.F.R. § 3.800(a)(2).

By an administrative decision in September 1995, the RO 
granted disability compensation benefits under 38 U.S.C.A. § 
1151 to the appellant for residuals of a left nephrectomy.  
Payment for said benefit began in October 1995.  

The record also shows that the veteran filed a Federal Tort 
Claims Act (FTCA) claim in April 1995.  Therein, the veteran 
and her spouse sought the sum of five million dollars from 
the Government due to alleged negligent medical treatment 
that eventually resulted in her undergoing a left nephrectomy 
and cholecystectomy.  In January 1997, the veteran, her 
spouse, their attorneys, and representatives of the 
Government signed a Stipulation for Compromise Settlement 
pursuant to 28 U.S.C. 2677 that provided for the payment of 
$280,000 to the appellant and her spouse, which included 
attorney fees.  The sum of $168,000 was paid to her.  It was 
further stipulated that the Government would issue a single 
check in the amount of $168,000, which would be in the 
veteran's name and that of her attorney.  

The evidence of record establishes, and the appellant does 
not dispute, that the Government subsequently issued a single 
check in the amount of $168,000 in full settlement of the 
civil claim by the veteran.  Under the statutory provision 
quoted above in this decision, and under the corresponding 
applicable regulation, the total amount of $168,000 is 
subject to recoupment from the veteran's award of VA 
compensation benefits under 38 U.S.C.A. § 1151 before 
payments to her of those benefits can resume.  The 
controlling law and regulation are quite specific on this 
point, and there is no legal authority for any exception in 
the present case.

For the reasons shown above the Board has determined that the 
full amount of the $168,000 settlement of the FTCA claim 
should be offset against the compensation benefits payable to 
the veteran under 38 U.S.C.A. § 1151.  Because of the absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Given that the law, rather than the facts in this case, is 
controlling, the doctrine of resolving doubt in the veteran's 
favor is not for application.  See Ferguson v. Principi, 273 
F. 3d. 1072 (Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 
5107(b), only requires that the Board "consider" all the 
evidence and material of record; the benefit of the doubt 
provision only applies where there is an approximate balance 
of positive and negative evidence).




ORDER

Entitlement to service connection for lung disability 
(bronchitis and/or residuals of pneumonia) is denied.

Entitlement to service connection for chronic headaches is 
denied.

Entitlement to service connection for a disability manifested 
by chronic fatigue is denied.

Entitlement to service connection for a disability manifested 
hair loss is denied.

Entitlement to service connection for a disability manifested 
by a sore throat and cough is denied.

As the amount of a settlement under the Federal Torts Claims 
Act should be offset against disability compensation awarded 
pursuant to 38 U.S.C.A. § 1151, the appeal is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


